Matter of Jonas Equities, Inc. v New York State Div. of Human Rights (2019 NY Slip Op 07581)





Matter of Jonas Equities, Inc. v New York State Div. of Human Rights


2019 NY Slip Op 07581


Decided on October 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2017-05092
 (Index No. 6582/16)

[*1]In the Matter of Jonas Equities, Inc., et al., petitioners, 495 East 7th Street Corporation, et al., appellants,
vNew York State Division of Human Rights, respondent-respondent, et al., respondent.


Charles J. Siegel, New York, NY (Jack L. Cohen and Bhavleen Sabharwal of counsel), for appellants.
Caroline J. Downey, Bronx, NY (Toni Ann Hollifield of counsel), for respondent-respondent.

DECISION & ORDER
In a proceeding, in effect, pursuant to Executive Law § 298 and CPLR article 78 to review a determination of the respondent New York State Division of Human Rights dated September 24, 2015, dismissing an administrative complaint on the ground of administrative convenience, the petitioners 495 East 7th Street Corporation and TKR Property Services, Inc., appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Debra Silber, J.), dated March 9, 2017. The order and judgment granted that branch of the motion of the respondent New York State Division of Human Rights which was to dismiss the petition as time-barred, and dismissed the proceeding.
ORDERED that the order and judgment is affirmed, with costs.
In this proceeding, in effect, pursuant to Executive Law § 298 and CPLR article 78, the petitioners 495 East 7th Street Corporation and TKR Property Services, Inc. (hereinafter together the appellants), sought review of a determination of the respondent New York State Division of Human Rights (hereinafter the Division) dated September 24, 2015, which adopted the recommendation of an Administrative Law Judge dated August 25, 2015, granting the request of the complainant in the underlying discrimination proceeding to dismiss the administrative complaint on the ground of administrative convenience so that he could pursue his claims in federal court. The Division moved to dismiss the petition, inter alia, on the ground that it was time-barred. In the order and judgment (one paper) appealed from, the Supreme Court granted the aforementioned branch of the Division's motion and dismissed the proceeding.
We agree with the Supreme Court's determination granting that branch of the Division's motion which was to dismiss the petition as time-barred and dismissing the proceeding. A proceeding to review a determination of the Division must be initiated within 60 days after service of the order upon the party aggrieved by it (see Executive Law § 298; 22 NYCRR § 202.57[a]; Matter of Lester v New York State Off. of Parks, Recreation & Historic Preserv., 60 AD3d 680, 681; see also Matter of Dudish v New York State Div. of Human Rights, 15 AD3d 823, 823-824). Here, [*2]dismissal of the proceeding was appropriate inasmuch as it was commenced more than 60 days after service upon the appellants of the Division's determination dated September 24, 2015 (see Matter of Jackson v N.Y.S. Div. of Human Rights, 69 AD3d 501; Matter of Lester v New York State Off. of Parks, Recreation & Historic Preserv., 60 AD3d at 681; Matter of Gil v New York State Div. of Human Rights, 17 AD3d 365, 366).
The appellants' remaining contentions either are without merit, or are raised for the first time on appeal and are not properly before this Court.
AUSTIN, J.P., LEVENTHAL, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court